Case 2:18-cv-07723-SJO-JPR Document 36 Filed 07/09/19 Page 1 of 3 Page ID #:480



    1I JINSIU ZHANG (Bar@arN   o. 166981)
                             No.   166981)
        ohn.zhangAdentons.com
    2   AE K. PAM( (Bar No. 234474)
         e.park@dentons.com
    3 tENTONS US LLP
    '4
       601 South Figueroa Street, Suite 2500
    4 Los Angeles, California 90017-5704
       Telephone; (213) 623-9300
    5 Facsimile; (213) 623-9924
   6     William T. O'Brien (admitted pro hac vice)
                                          hacvi ce)
         Itvilliarn.obrien(    dentons.com
   7     Daniel Morris admitted pro hac vice)
         daniel.morris dentons.com
    I
    8    1900 K Street    •    •   •



         Washington, D.C. 20006
   9     Telephone: 202) 496-7500
         Facsimile: ( 02) 496-7756
  t0
  10
         Attorneys for Petitioner
  il
  11     Shanghai Qiehengyueming Investment
         Partnership Enterprise (Limited Partnership)
  t2
  12
  l3
  13                                    UMTED STATES
                                        UNITED        DISTRICT COURT
                                               STATES DISTRICT COIJRT
  l4
  14                                   CENIRAT DISTRICT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                           CALIFORI\IIA
  l5
  15
  l6
  16     ShanghaiQichengyueming Investment              Case
                                                        Case No. 2: I 8.CV'7723 SJO (JPRx)
                                                             No. 2:18-CV-7723       (JPRx)
         Partnership Enterprise (Limited
  t7
  17     Partnership),                                                     AI{D
                                                         JOINT STIPULATION AND
                                                          PROPOSED] 'CONSENT
  l8
  18                          Petitioner,
                              Petitioner,                  DGMENT
  l9
  19            v.
                V;

  20
  2A     Jia Yueting,
             Yueting,                                   Action 'Filed
                                                                Filed:: September
                                                                        September 5, 2018

  21
  2L                          Respondent.
                              Respondent.

  22
  23
  24
  25
  26
  27
  28
                                                                     qnPULATION AND
                                                               JOINT STIPULATION
                                                              'JOINT             AND. [PROPOSED'
                                                                                      [FRoPol!?l
                                                                             CONSENT   JUDGMENT
                                                                             CONSENTJIJD  CMENT
Case 2:18-cv-07723-SJO-JPR Document 36 Filed 07/09/19 Page 2 of 3 Page ID #:481



        tll                             ilor'r:srrpu'amoN
                                                  JOINT STIPULATION
      t ll      pcfirioner Shanghai
                Petitioner Shanghai Qichengyueming
                                    eichengpaning Investment      Partnenhip Enterprise
                                                     Invqstment Partnership   Enterprisc
     3t
          pt*ted Partnership)
          (Limited
          ll       partnership) ("Petitioner")
                                (r?etitionet')RRespondent lia Yueting
                                               espundei Jia   Y',ueting ("Respondent")
                                                                        ('Respondenf
                                                                         rt                                    ')
     4a
          l[ together
             togrlrer with,
                      with, by and through
                                   through their undersigned
                                                 undrxsigned counsel
                                                             counsel of
                                                                     of record, hercby stipulate
                                                                        record, hereby stipulate
     55
             *u agree_as
          l[ and asee as follows:
                         follows:
     66
     77
        ll         WHEREAS,
                   WHEREAS, on May 9, 2018, Petitioner
                                      ZolS,.Pe                      arb.itral award
                                                        obtained an arbitral
                                               titionsr obtained              arv.ard (the
             *n rrrA:,) from
          ll "Award")        the China
                        from lhe China International
                                       Intcmqtional Economic        Trade
                                                     Econo-mic and. Trad e Arbitration
                                                                           Arbitnition
       t ll Commission
            ao*ssion ("CIETAC") against
                                against Respondent           Arbitration Case
                                                      cIETAc Arbitration
                                        Respog{ent in CIETAC                  No.
                                                                         casc'No'
                            f.cIETAC'l)
     9n
             oot 7a7$i
          ll X20170753;
   to
   10
          ll       ryHEREAS, on September
                   WHEREAS,     September 5, 2018   Petitioner commenced
                                             2018,, Petitioner           lhis- proceeding
                                                               commensed this  proceeding
   tt
   11                     petition to
            o, filing a Petition
         ll by                         td Recognize
                                           Recognize and   and"Enforce         Foreign Arbitral
                                                                  Enforce a Foreign                 Awqrd and
                                                                                          Arbitra! Award     snd exhibits
                                                                                                                  oftibits
    tt intn support
   12
                                     petition;
         ll support of       thin
                          ofth is petition;
    tt
   13
          fi         WHEREAS, Petitioner
                     WHEREAS,           Petitioner submitted
                                                       submitted proof                 service thereof
                                                                              of due service
                                                                       proof of                 thercofupupon
                                                                                                            on
    to
   14
            *oo*a.ng which
        ll Respondent,       which"the  the Cou
                                             Court    found
                                                  fi'fou  nd"tt     comply with
                                                               tol comply     with the law (see ECF No'   No. 27);
   tt
   15
          ll        yHEREAS, the parties
                    WHEREAS,                 parties have conferred
                                                               conferreil and reached
                                                                                  reach.etl agreement
                                                                                             agreement.on on entry of
   tu
   16
                  ent subject
           judgment
        ll :"d*          subject to:the       fouorryine terms;
                                     to,the following        ternu;'
  17
   tt ll            Now, THEREFORE,
                    NOW,      THERBFoRE, the parties                  hereby joint
                                                          parties hereby            ly stipulate:
                                                                              jointly   stipulate:
   t8
  18
          ll       l.
                    1.      pcritioner may take
                            Petitioner            tako:discovery
                                                          iliscoveqy'as  as contemplated
                                                                             centemplated by Rule 69(a)(2)
                                                                                                         69(a)(2l of  the
                                                                                                                   ofthe
   t'
  19
       ll Federal
           ,roeral Rules      of Civil
                      Rules.ofc       ivil Procedure
                                           lroesdur,e:beg  beginning
                                                                 iirning on June 3, 3,za2019,
                                                                                           rg,bbut
                                                                                                ut may notnol take such
  ,o discovery or take any other
  20
                                                  astio"tls to                           any jtids npnt prior to that
       ll o*rovery talie                  other actions       19 file
                                                                  fi-lc or execute
                                                                           execute on any     judgment
  21
  'r,)     date;
         |1"
  22           "'
                  ,.2.     pr'tittonerma
                           Petitioner       mayy.filo
                                                 file therhe,pproposed
                                                                roposed consent
                                                                            consentju judgment
                                                                                        dgment with the Court
                                                                                                            Gourt that
                                                                                                                    thrit
  ,U
  23
       ll is
           ,, set
              set;r       elow, and request
                     rh,bbelow,
                   forth                   requesr entry
                                                      entry.ofsof said   judgment—provided
                                                                      aidju dgrnpntryovided that    thatPPetitioner
                                                                                                          etitionpr
  2a
  24
       ll shall
           ,f,uU treat  rhis stipulation
                  trsat this  stipulation.an     d proposed
                                               and   proposed consentconsentjujudgment
                                                                                dgrnpnt as confidential,      and
                                                                                               co.nfidentialr.a nd shall
  tt
  25
           *, publicly
       ll not              file.iitt or disclose
               publicly file             disolose it it,r'
                                                        to any third partyparty prior
                                                                                 prior to the
                                                                                           rhe earlier
                                                                                                earlier of:
  26
  26
        ll                a;
                           a.         July  9,2o
                                      Julv 9,      le; or
                                                2019;
  ,, ll
  27
                          b.
  ttll
  28
                           b.         Three        business days after.any
                                      Ttrec (3) business                       any failure   by Respondent
                                                                                     failureby   Respondentto   to

                                                                -z- rorNr*'doos/ffi*,Hlfl;ffi
                                                              -2-             JOINT STIPULATION AND [PROPOSED]
                                                                                            CONSENT JUDGMENT
Case 2:18-cv-07723-SJO-JPR Document 36 Filed 07/09/19 Page 3 of 3 Page ID #:482



    1                   ,
                            Respondent's
                            &psp padenir s' counsel
                                            cor:n$I" of re gord that,demands
                                                     of record                  tlie transfer
                                                                that, dem and s the  uan g fgr'. to
   2                        Petitiorier of any
                            Petitioner         property
                                           auy:prop      that a competent
                                                    erty :that  oompetogt,.sourt findq or
                                                                           court finds Or
   3                     Rgspopdent admits is owned and
                         Respondent                      controlled by Respondent
                                                    antl controlled    Respondent.
   4         rr IS
             IT rs SO s[$I&*fsD.
                   so STIPULATED.
   5                                                      Respectfully
                                                          ResPecffiltly submitted,
                                                                        PubmittPd,
   6    Dated:
        Dated: March    2019
               March.-r 2019                          DENTONS
                                                      DENTONS US LLP
   7
   8                                                 By:
                                                          ins       ari
   9                                                     The Park
                                                         eon sel for Petitioner
  10                                                     Shanghai Qichengyuemin
                                                         Investment Partnership Enterprise
  11                                                     (Li.mited Partnership)
  12    Dated: Maxa,{flPnw
        Dated: March   2019                          LAXTAM&
                                                     LATHAM   WAII(ITIS LLP
                                                            & WATKINS
  13
  14
                                                                  ott    ect
  15                                                        eter Durnin  , Jr.
                                                         Counsel for Respondent Jia Yueting
  16
  17
  18
  19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  .J;           JOINT ST,IPPLATION
                                                                JPINT              AI'ID [PROPOSED]
                                                                      STIPULAn9N AND
                                                                               CQNSENt
                                                                                         IP.ROPOSEDI
                                                                                          JUDGMENT
                                                                               GONSEITIIJDOISE    NI
